Exhibit 10.1

HUDSON BAY MASTER FUND LTD.
c/o Hudson Bay Capital Management LP
777 Third Avenue, 30th Floor
New York, New York 10017


August 21, 2017

VIA FACSIMILE & ELECTRONIC MAIL

Great Basin Scientific, Inc.
420 E. South Temple, Suite 520
Salt Lake City, Utah 84111
Attention: Jeff Rona, Chief Financial Officer
E-Mail: jrona@gbscience.com
Facsimile: 801-990-1051

Re:Forbearance Agreement

Ladies and Gentlemen:

Reference is made to that certain 2017 Series A Senior Secured Convertible Note,
dated April 17, 2017, in the original principal amount of $14,536,267.65, issued
by Great Basin Scientific, Inc. (the "Company") to Hudson Bay Master Fund Ltd.
(the "Holder") secured by the Security Documents (as defined in the 2016 SPA, as
that term is defined below) (as the same has been amended, supplemented, amended
and restated, or otherwise modified from time to time, the "Note") pursuant to
that certain Exchange Agreement, dated as of April 17, 2017, by and between the
Company and the Holder (the "Exchange Agreement"). Any and all capitalized terms
used in this letter agreement (this "Forbearance Agreement") and not otherwise
defined herein shall have the have the meaning assigned to it in the Note.

On August 16, 2017, the Holder delivered an Event of Default Redemption Notice
(the "August Redemption Notice") in accordance with the terms of Section 4(b) of
the Note.  The August Redemption Notice provided, among other things, and
without limiting any right the Holder may have with respect to other Events of
Default, defaults or breaches by the Company under the Documents (as defined
below), that the Company admitted in writing, in (i) the Form 12b-25,
Notification of Late Filing, dated August 15, 2017, filed with the United States
Securities and Exchange Commission, and (ii) an email attached to the August
Redemption Notice as Exhibit A, that it is generally unable to pay its debts as
they become due, which constitutes an Event of Default as set forth in Section
4(a)(vi)(E) of the Note (the "Specified Event of Default").  As used herein,
"Documents" means (i) the Note, (ii) that certain Securities Purchase Agreement
dated as of December 28, 2015 by and among the Company, the Holder and the other
investors listed on the signature pages attached thereto (the "2015 SPA"), (iii)
the other Transaction Documents (as defined in the 2015 SPA), (iv) that certain
Securities Purchase Agreement dated as of June 29, 2016 by and among the
Company, the Holder and the other investors listed on the signature pages
attached thereto (the "2016 SPA"), (v) the other Transaction Documents (as
defined in the 2016 SPA), (vi) that certain Amended and Restated Exchange
Agreement, dated as of November 2,

 

 

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

2016 by and between the Company and the Holder, (vii) that certain Exchange
Agreement, dated as of April 7, 2017 by and between the Company and the Holder,
(viii) that certain Exchange Agreement, dated as of April 17, 2017 by and
between the Company and the Holder and (ix) any other agreement, document,
instrument or writing between the Company and the Holder.  

This Forbearance Agreement confirms that an Event of Default has occurred and is
continuing under the Note as set forth in the August Redemption Notice and
further described in this Forbearance Agreement.  The Company has requested that
the Holder forbear from exercising certain of its rights and remedies and,
subject to the terms and conditions set forth in this Forbearance Agreement, the
Holder is willing to forbear from exercising such rights and remedies such
during the Forbearance Period (as hereinafter defined).

NOW THEREFORE, the Company and the Holder hereby agree as follows:

1.Acknowledgement of Event of Default.  The Company hereby acknowledges that (a)
the Specified Event of Default has occurred and is continuing and has not been
cured or waived; and (b) the Specified Event of Default would permit the Holder
to, among other things, (i) demand the Company make payment to the Holder of any
amount due, or to become due, under the Note, (ii) redeem the entire outstanding
Conversion Amount of the Note, (iii) commence any legal or other action to
collect any or all of the amounts owed under the Note from the Company or any
Collateral, (iv) exercise any secured creditor remedies that Holder may have,
including, without limitation, by foreclosing or otherwise realizing upon any or
all of the Collateral and or setting off and applying any deposits or other
amounts or proceeds of Collateral to the payment of any or all of the Company's
obligations under the Note, and (v) take any other enforcement action or
otherwise exercise any or all rights, remedies, powers and privileges provided
for by any or all of the Documents or applicable law or equity (all of the
foregoing in this clause (b), the "Remedies").

2.Forbearance and Suspension of Compliance.  Notwithstanding the occurrence of
the Specified Event of Default, but subject to Sections 4, 5 and 6 hereof and
the provisions of the Documents, the Holder hereby agrees to forbear from
exercising any of the Remedies during the Forbearance Period, but solely with
respect to the Specified Event of Default; provided, however, that such
forbearance shall not apply to, and does not limit, the right of the Holder to
charge Interest at the Default Rate in accordance with the Note at any time
after the date of the delivery of the August Redemption Notice.  Subject to the
foregoing, neither this Forbearance Agreement nor any course of dealing between
or among any of the parties hereto is intended to operate, nor shall they be
construed, as a waiver of the Specified Event of Default or any other existing
or future Events of Default, as to which all rights and Remedies of the Holder
shall remain reserved.  All statutes of limitation applicable to actions that
the Holder may be entitled to bring to enforce the Remedies shall be tolled
during the Forbearance Period, and each time period provided in each such
statute of limitation shall be extended by a period of time equal to the
duration of the Forbearance Period.

3.Forbearance Period.  The agreement and forbearance granted pursuant to Section
2 above (the "Forbearance") shall commence on the Effective Date (as defined in
Section 4 below) and continue until the earlier of (a) fifteen (15) days after
the Effective Date, and (b) the date on which any Forbearance Termination Event
(as defined in Section 6 hereof) occurs (the

 

2

 



 

 

 



--------------------------------------------------------------------------------

 

"Forbearance Period").  The parties hereto agree that notices under the
Documents (including notices pursuant to this Forbearance Agreement) shall be
provided by the means specified in Section 26 of the Note.  The Holder shall
have no obligation to grant any further forbearance.

4.Conditions to Effectiveness.  This Forbearance Agreement, and the Forbearance
granted pursuant hereto, shall become effective only upon satisfaction in full
of the following conditions precedent on or before August 23, 2017, unless
waived in writing by the Holder (the first date upon which all such conditions
have been satisfied or waived, as the case may be, by the Holder being herein
called the "Effective Date"):

(a)The representations and warranties contained in this Forbearance Agreement
and in the Documents shall be correct on and as of the Effective Date as though
made on and as of such date unless (i) such representations or warranties are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date, or (ii) to the
extent any such representation or warranty is incorrect solely by reason of the
occurrence and continuance of the Specified Event of Default; and no default or
Event of Default (other than the Specified Events of Default) shall have
occurred and be continuing on the Effective Date or result from this Forbearance
Agreement becoming effective in accordance with its terms.

(b)The Holder shall have received counterparts of the Forbearance Agreement
executed by the Company.

(c)The Company shall have delivered to the Holder (in each case, in form and
substance satisfactory to the Holder) any information requested by the Holder as
a condition to the effectiveness of this Forbearance Agreement.

(d)The Company shall have reimbursed Holder for all expenses (including the
reasonable fees and retainer, disbursements and other charges of counsel to the
Holder and other advisors) for which the Holder has provided invoices to the
Company prior to the Effective Date.

5.Covenants of the Company.  The Company hereby covenants and agrees, in
consideration of the Forbearance granted hereunder, as follows:

(a)The Company shall cooperate with the Holder and its counsel, including any
local counsel, with respect to their diligence and other information requests
and any matter that is subject to the Forbearance Agreement.

(b)From and after the Effective Date, the Company may not take, or permit any of
its Affiliates to take, any action that would otherwise be prohibited during the
occurrence of the Specified Event of Default.  Except as expressly set forth in
this Forbearance Agreement, all terms, conditions, covenants, representations
and warranties contained in the Documents, and all rights and Remedies of the
Holder and all of the Indebtedness owed under the Documents shall remain in full
force and effect.

(c)The Company shall continue to perform and observe all covenants, terms and
conditions and other obligations contained in all of the Documents and this
Forbearance

 

3

 



 

 

 



--------------------------------------------------------------------------------

 

Agreement.  The agreements contained in this Section 5 shall survive the
termination or expiration of the Forbearance Period.

(d)The Note shall accrue Interest at the Default Rate in accordance with Section
2 of the Note for each day from the date of the delivery of the August
Redemption Notice.

6.Termination Events.  The Company acknowledges and agrees that the Forbearance
Period shall automatically terminate upon any of the following events (each, a
"Forbearance Termination Event"):

(a)The Company fails to pay any amount payable under this Forbearance Agreement
or any Document when due.

(b)The Company fails to comply with any term, condition or covenant set forth in
this Forbearance Agreement or any Document.

(c)Any default or Event of Default other than the Specified Event of Default
shall occur.

(d)The Holder discovers any inaccuracy in any material respect of any
representation, warranty or statement made or deemed made in this Forbearance
Agreement or any Document, or any certificate delivered or required to be
delivered pursuant thereto.

(e)Any event or condition occurs after the Effective Date that has had or could
reasonably be expected to have a Material Adverse Effect.

7.Representations and Warranties of Company.  The Company represents and
warrants to the Holder as follows:

(a)The execution, delivery and performance by the Company of this Forbearance
Agreement (i) has been duly authorized by all necessary action of the Company,
(ii) does not and will not violate or create a default under the Company's
organizational documents, any applicable law (of which the Company is aware) or
any contractual restriction binding on or otherwise affecting the Company or any
of the Company's properties, and (iii) does not and will not result in or
require the creation of any new lien, security interest or other charge or
encumbrance upon or with respect to the Company's property.

(b)This Forbearance Agreement constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms.

(c)The representations and warranties contained in this Forbearance Agreement
and the Documents are correct on and as of the Effective Date as though made on
and as of such date unless (i) such representations or warranties are stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, or (ii) to the extent any
such representation or warranty is incorrect solely by reason of the occurrence
and continuance of the Specified Event of Default;

 

4

 



 

 

 



--------------------------------------------------------------------------------

 

(d)No default or Event of Default (other than the Specified Event of Default)
has occurred and is continuing on and as of the Effective Date; and

(e)The Holder has not made any assurances concerning (i) the manner in which the
Specified Event of Default may be resolved or (ii) any additional forbearance,
waiver, restructuring or other accommodations.

8.Release.  The Company, on behalf of itself and its Affiliates, hereby
acknowledges and agrees that:  (a) neither it nor any of its Affiliates has any
claim or cause of action against the Holder (or any of the Holder's Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) the
Holder has heretofore properly performed and satisfied in a timely manner all of
its obligations to the Company and their Affiliates under the Documents and any
other agreement between the Company and the Holder.  Notwithstanding the
foregoing, the Holder desires (and the Company agrees) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of the Holder' rights, interests,
security and/or Remedies under the Documents.  Accordingly, for and in
consideration of the agreements contained in this Forbearance Agreement and
other good and valuable consideration, the Company (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Holder and
each of its Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively, the "Released Parties") from any and all debts,
claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Effective Date
arising out of, connected with or related in any way to this Forbearance
Agreement, the Note, any other Document and any other agreement between the
Company and the Holder, or any act, event or transaction related or attendant
thereto, or the agreements of the Holder contained therein, or the possession,
use, operation or control of any of the assets of the Holder, or the making of
any loans, or the management of such loans or the Collateral on or prior to the
Effective Date.

9.Indemnification; Limitation of Liability for Certain Damages

(a)The Company, on behalf of itself and its Affiliates, hereby expressly
acknowledges, agrees and reaffirms its indemnification obligations to the Holder
set forth in the Documents.  The Company, on behalf of itself and its
Affiliates, further acknowledges, agrees and reaffirms that all such
indemnification obligations set forth in the Documents shall survive the
expiration of the Forbearance Period and the termination of this Forbearance
Agreement, the Note, the other Documents and the payment in full of any and all
amounts due, or to become due, under the Note per the applicable terms set forth
in the Documents.  Notwithstanding the foregoing, such indemnification shall not
be available to the extent that such claims, damages, losses, liabilities or
related expenses result from the Holder's gross negligence or willful
misconduct.

(b)The Company on behalf of itself and its Affiliates agrees to, jointly and
severally, defend, protect, indemnify and hold harmless the Holder and all of
its respective

 

5

 



 

 

 



--------------------------------------------------------------------------------

 

Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively called the "Indemnitees") from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees, costs and
expenses) directly incurred by such Indemnitees, whether prior to or from and
after the Effective Date as a result of or arising from or relating to or in
connection with any of the following:  (i) the negotiation, preparation,
execution or performance or enforcement of this Forbearance Agreement and any
other Document, (ii) the Holder's furnishing of funds to the Company under any
Document and the Company's use of such funds, (iii) the Collateral Agent's
reliance on any instructions of the Company or the handling of the Collateral,
(iv) any matter relating to the transactions contemplated by this Forbearance
Agreement or the other Documents, or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the "Indemnified Matters"); provided, however, that
the Company shall not have any obligation to any Indemnitee under this
subsection (b) for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

(c)To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this Section 9 may be unenforceable because it is violative of any law
or public policy, the Company and each of its Affiliates shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.

(d)The Company and its Affiliates shall not assert, and each of the Company and
its Affiliates hereby waives, any claim against the Indemnitees, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Forbearance Agreement or any other Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Note or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each of the Company and its Affiliates hereby waives, releases and agrees not to
sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(e)The indemnities and waivers set forth in this Section 9 shall survive the
repayment of the Note and all obligations thereunder, and the discharge of any
Liens granted under the Documents.

10.Affirmation of Indebtedness owed under the Documents.   The Company
acknowledges that this Forbearance Agreement constitutes receipt from the Holder
of proper notice of default, and subject to the terms and conditions of this
Forbearance Agreement, notice of intent to enforce the Remedies.  The Company
waives to the extent permitted by law any further notice of default, notice of
intent to accelerate, or demand for payment.  Except as modified by this
Forbearance Agreement, the Company acknowledges, ratifies, reaffirms, and agrees
that each of the Documents are, and will remain, in full force and effect and
binding on the Company.  The Company acknowledges, ratifies and reaffirms all of
the terms and provisions of the Documents (including, without limitation, the
Note), except as modified herein, which are incorporated by

 

6

 



 

 

 



--------------------------------------------------------------------------------

 

reference as of the Effective Date as if set forth herein including, without
limitation, all promises, agreements, warranties, representations, covenants,
releases, and indemnifications contained therein.  The Company hereby ratifies
and reaffirms its grant of Liens on or security interests in the Collateral
pursuant to the Documents to which it is a party as security for the
Indebtedness owed under the Documents, and confirms and agrees that such Liens
and security interests hereafter secure all of the Indebtedness owed under the
Documents, including, without limitation, all additional Indebtedness owed under
the Documents hereafter arising or incurred pursuant to or in connection with
this Forbearance Agreement or any Document.  All Indebtedness of the Company to
the Holder is secured by valid, enforceable and perfected first priority Liens
(subject to certain Permitted Liens) in favor of the Collateral Agent, for the
benefit of the Holder in all of the Collateral, which Liens are enforceable
without offset, defense or counterclaim.  Each of the Documents to which the
Company is a party has been duly executed and delivered to the Holder and each
is in full force and effect as of the date hereof.  The agreements and
obligations of the Company contained in the Documents to which they are a party
constitute the legal, valid and binding obligations of the Company, enforceable
against them in accordance with their terms (except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability) and the Company has no offset, defense or counterclaim to the
enforcement of such obligations.  The Holder is and shall be entitled to the
rights, remedies and benefits provided for in the Documents, subject to the
terms of this Agreement.

11.Outstanding Indebtedness.  The Company hereby acknowledges and agrees that as
of the date of this Forbearance Agreement, the aggregate outstanding Conversion
Amount of the Note is $14,621,062.54 and the Event of Default Redemption Price
is $18,276,328.18, and that such amounts are payable pursuant to the Note
without defense, offset, withholding, counterclaim or deduction of any
kind.  The foregoing amount does not include interest (including, without
limitation, the Interest at the Default Rate), fees, expenses, amounts owed
under the Indemnity provisions of this Forbearance Agreement and the Documents,
and other amounts that are chargeable or otherwise reimbursable under the
Documents.

12.Termination of Forbearance.  On and after the termination of the Forbearance
Period, the Holder's agreement hereunder to forbear shall terminate
automatically without further act or action by the Holder.  The Company
expressly acknowledges and agrees that the effect of such termination will be to
permit the Holder to exercise immediately any and all Remedies available to them
under the Documents and this Forbearance Agreement, at law, in equity or
otherwise, without any further lapse of time, expiration of applicable grace
periods, or (except as otherwise required under provisions of applicable law
that cannot be waived) requirements of demand, presentment, or notice, all of
which are expressly waived by the Company, and to the same extent as if the
Holder had not agreed to forbear in this Forbearance Agreement.  The Holder
shall have no obligation whatsoever after the termination of the Forbearance
Period to extend the maturity of the Indebtedness owed under the Documents,
waive any Events of Default or Defaults, defer any payments, or further forbear
from exercising their rights and Remedies.

13.Forbearance Agreement as Exchange Document; Enforcement.  The Company and the
Holder hereby acknowledge and agree that this Forbearance Agreement constitutes
a "New Exchange Document" under the Note.  Accordingly, it shall be an Event of

 

7

 



 

 

 



--------------------------------------------------------------------------------

 

Default under the Note if (a) any representation or warranty made by the Company
under or in connection with this Forbearance Agreement shall have been untrue,
false or misleading in any material respect when made, or (b) the Company shall
fail to perform or observe any term, covenant or agreement contained in this
Forbearance Agreement.  Nothing contained in this Forbearance Agreement shall
prejudice or otherwise affect the Holder's rights to enforce the provisions
contained herein upon the default by the Company in the performance thereof.

14.Reaffirmation.  The Company hereby: (x) acknowledges and agrees that the Note
is deemed to constitute "Notes" as defined in the 2016 SPA and as used in the
Security Agreement (as defined in the 2016 SPA) such that all references in the
Security Agreement and other Documents to the "Notes" shall include the Note,
(y) reaffirms its Obligations (as defined in the Security Agreement) and (z)
further ratifies and reaffirms the validity and enforceability of all of the
Liens heretofore granted, pursuant to and in connection with the Security
Agreement, any other Security Document, the Series A Notes or the 2016 Notes, to
the Collateral Agent for the holders of the 2016 Notes issued pursuant to the
2016 SPA and (y) each holder of the 2016 Notes, as collateral security for the
Obligations (as defined in the Security Agreement) in accordance with their
respective terms and (z) acknowledges that all of such Liens and all Collateral
(as defined in the Security Agreement) heretofore pledged as security for such
Obligations, continue to be and remain collateral for such Obligations from and
after the date hereof.

15.Headings.  Section headings used herein are for the convenience of the
parties only and shall not constitute a part of this Forbearance Agreement for
any other purpose.

16.Amendments; Extensions.  The terms of this Forbearance Agreement may be
modified, waived, or amended and the Forbearance Period may be extended only by
a writing executed by all of the parties hereto.

17.Entire Agreement; Continuing Effect.  This Forbearance Agreement constitutes
the entire understanding among the parties hereto as to the subject matter
hereof and supersedes any and all prior agreements or understandings concerning
the Forbearance by any of the Holder in exercising any of rights against the
Company or their properties.  Except as expressly provided herein, the Documents
shall continue unchanged and in full force and effect, and all rights, powers
and Remedies of the Holder thereunder are expressly reserved and unaltered.

18.Expenses.  The Company hereby agrees to pay all expenses incurred by the
Holder in connection with the matters relating to the negotiation, preparation
and execution of this Forbearance Agreement, and the modification or enforcement
of any of the terms hereof, including, without limitation, the reasonable fees
and disbursements of counsel to the Holder.

19.Governing Law; Waiver of Jury Trial.  (a) This Forbearance Agreement shall be
governed by, construed under and enforced in accordance with the laws of the
State of New York, without regard to choice of law principals.  Each of the
Company and the Holder hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Forbearance Agreement or the
actions of the Holder in the negotiation, administration, performance or
enforcement hereof.

 

8

 



 

 

 



--------------------------------------------------------------------------------

 

20.Severability.  If any provision of this Forbearance Agreement or any other
Document is determined to be invalid, illegal or unenforceable, the remaining
provisions of this Forbearance Agreement and the other Documents shall remain in
full force, if the essential terms and conditions of this Forbearance Agreement
and the other Documents for each party remain valid, binding and
enforceable.  Any provision of this Forbearance Agreement or any other Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

21.Review and Construction of Documents.  The Company hereby acknowledges, and
represents and warrants to the Holder that:

(a)the Company has had the opportunity to consult with legal counsel of their
own choice and have been afforded an opportunity to review this Forbearance
Agreement with their legal counsel;

(b)the Company has carefully reviewed this Forbearance Agreement and fully
understand all terms and provisions of this Forbearance Agreement;

(c)the Company has freely, voluntarily, knowingly and intelligently entered into
this Forbearance Agreement of their own free will and volition; and

(d)the Holder has no fiduciary relationship with the Company with respect to the
transactions under the Documents, and the relationship between the Holder, on
the one hand, and the Company, on the other hand, is solely that of creditor and
debtor.

22.Counterparts.  This Forbearance Agreement may be signed in counterparts by
the parties hereto, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Forbearance Agreement by
telecopier or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Forbearance Agreement.

[Signature Page Follows]

 

 

9

 



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be executed and delivered as of the date first above written.

 

COMPANY:

GREAT BASIN SCIENTIFIC, INC.

 

  

  

  

  

 

By:

/s/ Jeffrey Rona

  

 

 

Name:  Jeffrey Rona

Title:  CFO

 

 

 

 

 

 

 



 

 

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

 

HOLDER:

 

 

 

HUDSON BAY MASTER FUND LTD..

By: Hudson Bay Capital Management LP, as its Investment Advisor

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name: Yoav Roth

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

